Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 01, 2021

The Court of Appeals hereby passes the following order:

A21A1360. CHADRUS BROWN v. DEPARTMENT OF CORRECTIONS, et al.

       Prisoner Chadrus Brown appeals the trial court’s November 16, 2020 order
dismissing his personal injury claim.1 We lack jurisdiction for two reasons.
       First, the appeal is untimely. To be timely, a notice of appeal must be filed
within 30 days after entry of the order on appeal. See OCGA § 5-6-38 (a). The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
on this Court. See Davis v. State, 330 Ga. App. 711, 711 (769 SE2d 133) (2015).
Here, Brown’s notice of appeal was filed on January 6, 2021 – 51 days after entry of
the trial court’s order.2
       Second, under the Prison Litigation Reform Act, any appeal in a civil case
initiated by a prisoner must come by discretionary application. See OCGA § 42-12-8;
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Brown is
incarcerated, he was required to file an application for discretionary appeal to seek
review of the trial court’s order. “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Res., 221 Ga. App. 257, 257




       1
        Brown appealed to the Supreme Court, which transferred the matter to this
Court. See Case No. S21A0759 (Mar. 15, 2021).
       2
         Brown asserted below that he was not given timely notice of the trial court’s
ruling. If so, Brown may file a motion in the trial court requesting that the court set
aside and re-enter its order to begin anew the time in which to seek appellate review.
See Williams v. State, 339 Ga. App. 158, 161-163 (1) (793 SE2d 485) (2016).
(471 SE2d 60) (1996). Accordingly, Brown’s failure to follow the proper appellate
procedure deprives us of jurisdiction over this appeal.
      For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/01/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.